Order, Supreme Court, Bronx County, denying a motion to dismiss the complaint on the condition that counsel for the plaintiff pay $100 costs to the defendants, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs and without disbursements, and the motion to dismiss granted unconditionally. The delay here was inordinate and not adequately explained, íhere was not only a failure to comply with the 45-day demand requirement *544of CPLR 3216, but also the action was commenced almost three years after the accident, and there was a 15 months’ delay in the prosecution of the action, as well as a failure to serve a response to the demand for a bill of particulars until a conditional preclusion order. (Sortmo v. Fisher, 20 A D 2d 25; Durand v. Gaslight Club, 27 A D 2d 835.) Moreover, an adequate affidavit of merits was not supplied. (Keogh v. New York Post Corp., 22 A D 2d 659.) Concur — Stevens, P. J., Markewich, Kupferman, Lane and Tilzer, JJ.